



COURT OF APPEAL FOR ONTARIO

CITATION: Coffee Cultures Systems
    Inc. v. Krukowski, 2014 ONCA 61

DATE: 20140123

DOCKET: C56914

Watt, Epstein and Lauwers JJ.A.

BETWEEN

Coffee Cultures Systems Inc.

Plaintiff (Appellant)

and

Henry E. Krukowski

Defendant (Respondent)

Michael G. Tweedie, for the appellant

Rosemary A. Fisher, for the respondent

Heard:  January 22, 2014

On appeal from the order of Justice Antonio Skarica of
    the Superior Court of Justice, dated March 14, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed for the reasons given by the motion judge.  We
    are bound by the decision of this court in
Streamline Foods Limited vs.
    Jantz Canada Corporation
, 2012 ONCA 174.  In accordance with the
    respondents concession, the appellant is permitted to amend the name Coffee
    Culture Systems Inc. to Co Culture Inc., formerly Coffee Culture Systems
    Inc.

[2]

Costs of $7,735.81, inclusive of all applicable taxes and disbursements,
    payable by the appellant to the respondent.


